DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 11/23/2020 is acknowledged.  New claims 18-20 have been added.  Claims 1-20 are pending in this application.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

4.	WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: claims 1-8 and 10-12, drawn to a polypeptide comprising a Gram negative endolysin and a peptide selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a cationic peptide, a sushi peptide or a defensin, wherein the endolysin is selected from the group consisting of SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, with the provisos that: a) the polypeptide does not comprise the sequence according to SEQ ID NO:10, b) the peptide is selected from the group consisting of an antimicrobial peptide, an amphipathic peptide, a sushi peptide or a defensin, if the polypeptide comprises the sequence of SEQ ID NO:4, and c) the polypeptide does not comprise a cell wall binding domain of i) a modular Gram- negative endolysin or ii) a bacteriophage tail/baseplate protein, if the endolysin has a sequence according to: 
    PNG
    media_image1.png
    70
    678
    media_image1.png
    Greyscale
 or a corresponding sequence merely lacking in addition the N-terminal methionine.
	Group 2: claims 9 and 18, drawn to a polypeptide comprising the sequence of a peptide selected from the group consisting of SEQ ID NO: 81, SEQ ID NO:107, SEQ ID NO:108, SEQ ID NO:109 and SEQ ID NO:110; and optionally the sequence of a muralytic enzyme.
	Group 3: claims 13-15, drawn to a nucleic acid encoding a polypeptide according to claim 1; a vector comprising such nucleic acid; and a host cell comprising such nucleic acid.
Group 4: claim 16, drawn to a method for treatment of the human or animal by surgery or therapy or in diagnostic methods comprising administering to said human or animal the polypeptide of claim 1, wherein the polypeptide is administered without addition of further outer membrane permeabilizing substances.  
Group 5: claim 17, drawn to a method of disinfecting a surface comprising contacting said surface with the polypeptide of claim 1, wherein the polypeptide is administered without addition of further outer membrane permeabilizing substances. 
Group 6: claims 19 and 20, drawn to a nucleic acid encoding a polypeptide according to claim 9; and a vector comprising such nucleic acid.

6.	The inventions listed as Groups 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: First, there is no common structure and/or core sequence presented between the polypeptide recited in instant claim 1 and the polypeptide recited in instant claim 9.  Furthermore, polypeptide and nucleic acid do not share a common core structure.  For example, polypeptides involve amino acids and peptide bonds.  Nucleic acids involve bases, sugars, phosphates and glycosidic bonds.  There is no common core shared by these inventions.  Taken all these together, there is lack of unity of invention. 

Rejoinder
7.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
8.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific polypeptide: due to different variables like those recited in instant claims 1-9, 10-12 and 18 (for inventions 1, 2, 4 and 5), Please note: Applicant is required to elect a single disclosed species of polypeptide consisting of a specific/defined amino acid sequence with a specific/defined function and/or property selected from claims 10-12 and 18;
A specific nucleic acid: due to different variables (for inventions 3 and 6), Please note: Applicant is required to elect a single disclosed species of nucleic acid consisting of a specific/defined nucleic acid sequence;
A specific vector: due to different variables (for inventions 3 and 6).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1, 2, 4 and 5 is elected, Applicant is required to elect a single disclosed species of polypeptide consisting of a specific/defined amino acid sequence and with a specific/defined function and/or property.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of polypeptide, nucleic acid and vector lack unity of invention since they have different structures.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 9, 13-17, 19 and 20.

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

10.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI N KOMATSU/Primary Examiner, Art Unit 1658